                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 MUSIC CHOICE,                                 §
                                               §
             Plaintiff,                        §
                                               §
 v.                                            §
                                               §        Case No. 2:16-CV-00586-JRG-RSP
 STINGRAY DIGITAL INC. (f/k/a                  §
 STINGRAY DIGITAL GROUP INC.)                  §
 and STINGRAY MUSIC USA, INC.,                 §
                                               §
             Defendants.                       §

                                            ORDER

       The Magistrate Judge previously entered his Report and Recommendation (“Report”) (Dkt.

No. 271), which recommended denial of Defendants Stingray Digital Inc. (f/k/a/ Stingray Digital

Group Inc.) and Stingray Music USA, Inc.’s (“Defendants”) Motion for Summary Judgment of

Estoppel as to Claims 10 and 15 of U.S. Patent No. 9,357,245 (“Motion”). (Dkt. No. 193).

Defendants have now filed an Objection to that Report. (Dkt. No. 286).

       After de novo consideration of the briefing on Defendants’ Motion, the Report, and

Defendants’ Objection to the Report, the Court concludes that the objections are without

sufficient merit. For that reason and the other reasons stated within the Report, the Court agrees

with the conclusion reached within the Report. The Magistrate Judge’s Recommendation is

therefore ADOPTED.

       So Ordered this
       Nov 15, 2019
